DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on September 15, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 3-10, 12-18, and 26-34 are currently pending.  Claims 1, 3, 4, 9, 12, 13, 18, 27, and 31 have been amended.  Claims 2, 11, and 19-25 have been cancelled.  Claims 1, 3-10, 12-18, and 26-34 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The objections to claims 9 and 18 have been withdrawn in view of Applicant’s amendments.
The previous rejection of claims 9, 13, and 18 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Applicant’s arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  Still, to offer further transparency as to Examiner’s interpretation of the claims, Examiner offers the following supplemental explanation: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner respectfully notes that it is the combination of Delaney and Orsini which teach upon determining the first translation and the second translation do not match each other, translating the search query, via a crowdsource, by requesting a third translation of the search query into the selected language, wherein the third translation is translated independently of the first translation and the second translation.  Specifically, Delaney teaches upon determining the first translation and the second translation do not match each other (Delaney: Col. 1, Lns. 39-57 (the key term in the second language is compared with one or more Orsini teaches translating the search query, via a crowdsource, by requesting a third translation of the search query into the selected language, wherein the third translation is translated independently of . . . first translation and . . . second translation; (Orsini: Para [0354] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on the translation instantly. For example, a user may recognize a translation error and select an option to submit a corrected translation.  Referring to FIGS. 36C and 36D, a user may recognize that the original message was not entered in proper Spanish, which resulted in an incorrect translation. To address this error, the user may select a “correct translation button” 3606, which causes a correction window 3608 to open where the user may enter a correction for the original message. Referring to FIGS. 36E and 36F, in this case, the user enters “Ustedes son los mejores!” in the correction window 3608 and selects a submit button 3610. A confirmation window 3612 appears informing the user that the submission will be processed. Closing the confirmation window 3612 returns the user to the original chat page. Referring to FIGS. 37A and 37B, a user interface 3700 is provided that allows users to review translation corrections received from other users. Users who review the translation corrections may be rewarded for their efforts, and may be able to select the particular type of reward they receive (e.g., virtual goods or currency for an online game). In general, after a translation correction is submitted by a user, other users can decide whether the correction is better than the original translation and any other translation corrections that have been submitted by other users. In a typical implementation, there are two types of users who may submit and/or judge translation corrections: users who are monolingual, and users who are bilingual. Bilingual users are generally able to understand the original language sentence and provide a more accurate translation in a different language.)) – the Examiner notes that the corresponding translation, the corrected translation, and the plurality of corrected translations 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 13, 15-18, and 26-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhagat (US PGP 9,684,653) in view of Delaney (US Pat. No. 8,311,800) in view of Orsini (US PGP 2014/0303960).

As per claims 1, 4, 6, and 7 these claims are substantially similar to claims 10, 13, 15, and 16, respectively, and are therefore rejected in the same manner as these claims, as set forth infra.  

As per claim 10, Bhagat teaches [a] method comprising: 
receiving a search query for an item in a product catalog, wherein the product catalog comprises one or more items described in a selected language of a website, wherein the website uses a selected language and wherein the product catalog comprises one or more items described in the selected language; (Bhagat: Figs. 1 and 4, Col. 10, Lns 58-65 (receive a search query 402. The search query 402 is one or more search terms provided by a user desiring to search for products available through the e-commerce marketplace 118.); (Col. 1, Lns 5-31 (A merchant may provide an online e-commerce marketplace for the purchase of a variety of products by customers. The products might include physical products that are shipped directly to customers and/or digital products that customers download from the e-commerce marketplace. The merchant that operates the e-commerce marketplace and/or third-party sellers may make products available for sale on the marketplace. The third-party sellers may provide 
determining that a language of the search query for the item in the product catalog comprises a first language that is different from the selected language, wherein the one or more items of the product catalog are not tagged with one or more first language equivalents of the selected language (Bhagat: Col. 10, Ln. 66 through Col. 11, Ln. 24 (In one embodiment, the query processor module 404utilizes a language detector module 406 to determine the language of the search query 402. If the language detector module 406 determines that the search query 402 has been provided in a foreign language . . .); Col. 1, Lns 32-45 (Product information provided by online e-commerce marketplaces is typically presented in a human readable language that is appropriate for the locale of the marketplace. For example, an online e-commerce marketplace in the United States may provide product information in English, while an online e-commerce marketplace in Spain may present product information in Spanish. Regardless of the language that an e-commerce marketplace is presented in, it is not uncommon for an e-commerce marketplace to receive search queries expressed in languages other than the primary language of the marketplace (referred to herein as “foreign languages”). For instance, United States based e-commerce marketplaces presented in English may receive queries expressed in Spanish or other non-English languages.); Col. 8, Lns. 12-22))
creating a first translation on of the search query into a selected language by translating, each word of the search query independently of one or more other words in the search query; (Bhagat: Col. 11, Ln. 12-33 (translating the search query 402 from the foreign language to the primary language of the e-commerce marketplace 118. In particular, in one embodiment, the query processor module 404 first utilizes a tokenizer module 408 to tokenize the search query 402. Tokenization refers to a process of breaking a stream of text into words called tokens. Once the search query 402 has been separated into tokens, the tokenized search terms 404 are provided to the translation module 406. The translation module 406 utilizes the translation dictionary 304 to translate the tokenized search terms 404. In particular, for each of the tokenized search terms 404, the translation module 406 might identify the word in the field 308B having the highest probability specified in the field 308C. In this manner, a translated search query 408 is generated that includes the translations for each of the tokenized search terms 404.); Col. 3, Lns. 30-50 (For example, the translation dictionary might include the English word 'shoe.” For the word "shoe', the translation dictionary might also include the Spanish words “Zapato' and “herradura.”))
performing a search of the product catalog using the translation of the search query into the selected language . . . wherein results of the search comprise search results in the selected language and wherein the search results comprise at least a portion of the product catalog; and (Bhagat: Col. 11, Lns. 33-45 (Once the translated search query 408 has been generated, the translation module 406 submits the translated search query 408 to the search engine 410. The search engine 410 then performs a search of the product catalog 122 using the translated search query 408 and generates search results 412 thereby.); Col. 2, Lns. 33-45 (The translated search queries can then be utilized to search the marketplace, thereby likely providing better search results than if the foreign language search query had been processed without translation.); Col. 2, Lns. 45-55 (The online shopping module is also configured to maintain and utilize a product catalog that stores product listings for products available for purchase through the e-commerce marketplace. The e-commerce marketplace provides functionality for browsing and searching for products in the product catalog, for purchasing the products, and for performing other functions.); Col. 2, Ln. 55 through Col. 3, Ln. 17 (The product information may then be utilized to satisfy search queries and to generate product listings for the products in the product catalog. According to one embodiment, the merchant system is also configured to permit sellers to provide product information in 
facilitating display of the search results in the selected language.  (Bhagat: Col. 11 Lns. 33-45 (The search results 412 may then be provided to the user that submitted the search query 402.); Col. 2, Ln. 55 through Col. 3, Ln. 17; Col. 3, Ln 56 through Col.4, Ln 2; Fig. 7; Col. 14, Ln. 11-67)
Bhagat does not explicitly disclose the following known technique which is taught by Delaney:
creating a second translation of the search query into the selected language by translating each phrase of the search query independently of one or more other phrases in the search query, wherein each phrase is translated as a whole (Delaney: Col. 1, Lns. 39-57(A computing string in the first language and a translation of the computing string in a second language are retrieved.); Fig. 3; Col. 6, Lns. 30-38 (The translation of each string may be executed by a translation system or a translator. The translated strings and the original strings may be stored as the translation memory units 342.); Fig. 9)
determining that the first translation and the second translation do not match each other by comparing the first translation and the second translation; (Delaney: Col. 1, Lns. 39-57 (the key term in the second language is compared with one or more words included in the computing string in the second 
upon determining the first translation and the second translation do not match each other, . . . (Delaney: Col. 1, Lns. 39-57 (the key term in the second language is compared with one or more words included in the computing string in the second language. the translation of the one or more terms of the computing string are classified as incorrect based on the comparison.); Fig. 9; Col.9; 40-45 (If, however, it is determined 916 that the parts of speech tags do match, the translated test string may be identified 920 as being translated incorrectly.))
These known techniques are applicable to the method of Delaney as they both share characteristics and capabilities, namely, they are directed to translating text.
One of ordinary skill in the art would have recognized that applying the known techniques of Delaney would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Delaney to the teachings of Bhagat would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such second translation and comparison features into similar methods.  Further, applying the creating a second translation of the search query into the selected language by translating each phrase of the search query as a whole; determining that the first translation and the second translation do not match by comparing the first translation and the second translation; to the teachings of Bhagat would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow detection of incorrect translations. (Delaney: Col. 1, Lns. 5-35)
As established supra, Bhagat/Delaney teach the first translation and the second translation and the condition of upon determining the first translation and the second translation do not match each other (Delaney: Col. 1, Lns. 39-57).  Bhagat/Delaney, however, do not explicitly disclose a third translation.  Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Orsini teaches
. . . translating the search query, via a crowdsource, by requesting a third translation of the search query into the selected language, wherein the third translation is translated independently of . . . first translation and . . . second translation; (Orsini: Para [0354] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on the translation instantly. For example, a user may recognize a translation error and select an option to submit a corrected translation.  Referring to FIGS. 36C and 36D, a user may recognize that the original message was not entered in proper Spanish, which resulted in an incorrect translation. To address this error, the user may select a “correct translation button” 3606, which causes a correction window 3608 to open where the user may enter a correction for the original message. Referring to FIGS. 36E and 36F, in this case, the user enters “Ustedes son los mejores!” in the correction window 3608 and selects a submit button 3610. A confirmation window 3612 appears informing the user that the submission will be processed. Closing the confirmation window 3612 returns the user to the original chat page. Referring to FIGS. 37A and 37B, a user interface 3700 is provided that allows users to review translation corrections received from other users. Users who review the translation corrections may be rewarded for their efforts, and may be able to select the particular type of reward they receive (e.g., virtual goods or currency for an online game). In general, after a translation correction is submitted by a user, other users can decide whether the correction is better than the original translation and any other translation corrections that have been submitted by other users. In a typical implementation, there are two types of users who may submit and/or judge translation corrections: users who are monolingual, and users who are bilingual. Bilingual users are generally able to understand the original language sentence and provide a more accurate translation in a different language.))
. . .  third translation of the search query into the selected language, as selected by the crowdsource, . . . (Orsini: Para [0354]-[0358] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on the translation instantly. For example, a user may recognize a translation error and select an option to submit a corrected translation.  Referring to FIGS. 36C and 36D, a user may recognize that the original message was not entered in proper Spanish, which resulted in an incorrect translation. To address this error, the user may select a “correct translation button” 3606, which causes a correction window 3608 to open where the user may enter a correction for the 
These known techniques are applicable to the method of Orsini as both share characteristics and capabilities, namely, they are directed to translating text.
One of ordinary skill in the art would have recognized that applying the known techniques of Orsini would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Orsini to the teachings of Bhagat/Delaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such crowdsourcing features into similar methods.  Further, applying the sending the search query to a crowdsource requesting a third translation independent of the the first translation and the second translation, the third translation of the search query as selected by the crowdsource to the teachings of Bhagat/Delaney would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to submit suggested translation corrections and to judge other users' submissions which may be used to correct translation cache entries, thereby improving overall translation capabilities (Orsini: Para [0357]).


As per claim 13, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach
translating the search query comprises:
	sending the search query to the crowdsource; and (Orsini: Para [0354]-[0358] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on the translation instantly. For example, a user may recognize a translation error and select an option to submit a corrected translation.  Referring to FIGS. 36C and 36D, a user may recognize that the original message was not entered in proper Spanish, which resulted in an incorrect translation. To address this error, the user may select a “correct translation button” 3606, which causes a correction window 3608 to open where the user may enter a correction for the original message. Referring to FIGS. 36E and 36F, in this case, the user enters “Ustedes son los mejores!” in the correction window 3608 and selects a submit button 3610. A confirmation window 3612 appears informing the user that the submission will be processed. Closing the confirmation window 3612 returns the user to the original chat page. Referring to FIGS. 37A and 37B, a user interface 3700 is provided that allows users to review translation corrections received from other users. Users who review the translation corrections may be rewarded for their efforts, and may be able to select the particular type of reward they receive (e.g., virtual goods or currency for an online game). In general, after a translation correction is submitted by a user, other users can decide whether the correction is better than the original translation and any other translation corrections that have been submitted by other users. In a typical implementation, there are two types of users who may submit and/or judge translation corrections: users who are monolingual, and users who are bilingual. Bilingual users are generally able to understand the original language sentence and provide a more accurate translation in a different language.))
after sending the search query to the crowdsource, receiving the third translation of the search query from the crowdsource. (Orsini: Para [0354]-[0358] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on the translation instantly. For example, a user may recognize a translation error and select an option to submit a corrected translation.  Referring 

As per claim 15, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach the search results for the search query in any language other than the selected language correspond to the search results for the search query in the selected language. (Bhagat: Col. 11 Lns. 33-45 (The search results 412 may then be provided to the user that submitted the search query 402.); Col. 2, Ln. 45 through Col. 3, Ln. 17; Col. 13, Ln 45 through Col.14, Ln 12 (The Web server module 602 is configured to receive a Web page request 604 for a Web page of the e-commerce marketplace 118 that includes one or more resources, such as the refinements described above. In response to such a request, the Web server module 602, or another module, may determine whether the requested resources need to be translated. For instance, if the resources are requested following the receipt of a foreign language search query, the Web server module 602 might conclude that the 

As per claim 16, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach
translating the product catalog; and (Bhagat: Col.  3, Lns. 5-18 (According to one embodiment, the merchant system is also configured to permit sellers to provide product information in multiple human readable languages. For example, a seller might provide a description for a product in English and provide the same product description for the product in Spanish. The merchant system might store and utilize this information to provide localized versions of the online e-commerce marketplace in languages appropriate for a particular locale. For example, Spanish language product information might be utilized to provide a Spanish version of the online e-commerce marketplace to customers located in Spain and/or other Spanish speaking countries.))
providing a product catalog translation lookup table. (Bhagat: Fig. 3; Col. 9, Lns. 36-56 (The translation dictionary creation module 302 creates the translation dictionary 304 using product information stored in the merchant marketplace product catalog 122. In the example shown in FIG. 3, the translation dictionary creation module 302 creates the translation dictionary 304 using product information 306A specified for a product in the English language and product information 306B specified for the same product in the Spanish language. When the translation dictionary 304 is created using English and Spanish product information, the translation dictionary 304 can be utilized to translate words from Spanish to English. When the translation dictionary 304 is created using product information expressed using other languages, the translation dictionary 304 may be utilized to translate words between the other languages. For example, the product information 306A and 306B might be utilized to create a translation dictionary 304 for translating from English to Spanish or another language.); Col. 3, Lns. 30-45 (the translation dictionary includes the words found in the product information in one language (e.g. English). For each of the words in the first language, the translation dictionary also includes one or more words from the foreign language product information (e.g. Spanish), along with a corresponding probability that the word is a translation of the word in the first language. For example, the translation dictionary might 

As per claim 26, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach the first language comprises a language other than a default language of a website. (Bhagat: Col. 10, Ln. 66 through Col. 11, Ln. 24 (In one embodiment, the query processor module 404utilizes a language detector module 406 to determine the language of the search query 402. If the language detector module 406 determines that the search query 402 has been provided in a foreign language . . .); Col. 1, Lns 32-45 (Product information provided by online e-commerce marketplaces is typically presented in a human readable language that is appropriate for the locale of the marketplace. For example, an online e-commerce marketplace in the United States may provide product information in English, while an online e-commerce marketplace in Spain may present product information in Spanish. Regardless of the language that an e-commerce marketplace is presented in, it is not uncommon for an e-commerce marketplace to receive search queries expressed in languages other than the primary language of the marketplace (referred to herein as “foreign languages”). For instance, United States based e-commerce marketplaces presented in English may receive queries expressed in Spanish or other non-English languages.); Col. 3, Ln. 56 through Col. 4, Ln. 2 when a search query is received at the merchant system, the merchant system first detects the language of the query. If the query is in a foreign language, . . .); Col. 8, Lns. 12-22 (The merchant system 108 is also configured in one embodiment to translate search queries expressed using human readable languages other than the primary language of the e-commerce marketplace 118 (referred to herein as “foreign” languages) to the primary language of the e-commerce marketplace 118. For instance, the primary language of the e-commerce marketplace 118may be English. When search queries are received in a language other than English (e.g. Spanish), these search queries may be translated from Spanish to English and then performed in a standard fashion)) 
As per claim 27, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach translating the search query further comprises translating, via the crowdsource, descriptions or shortened language of the search query. (Orsini: Para [0354]-[0358] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on the translation instantly. For example, a user may recognize a translation error and select an option to submit a corrected translation.  Referring to FIGS. 36C and 36D, a user may recognize that the original message was not entered in proper Spanish, which resulted in an incorrect translation. To address this error, the user may select a “correct translation button” 3606, which causes a correction window 3608 to open where the user may enter a correction for the original message. Referring to FIGS. 36E and 36F, in this case, the user enters “Ustedes son los mejores!” in the correction window 3608 and selects a submit button 3610. A confirmation window 3612 appears informing the user that the submission will be processed. Closing the confirmation window 3612 returns the user to the original chat page. Referring to FIGS. 37A and 37B, a user interface 3700 is provided that allows users to review translation corrections received from other users. Users who review the translation corrections may be rewarded for their efforts, and may be able to select the particular type of reward they receive (e.g., virtual goods or currency for an online game). In general, after a translation correction is submitted by a user, other users can decide whether the correction is better than the original translation and any other translation corrections that have been submitted by other users. In a typical implementation, there are two types of users who may submit and/or judge translation corrections: users who are monolingual, and users who are bilingual. Bilingual users are generally able to understand the original language sentence and provide a more accurate translation in a different language.))

As per claim 28, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach creating the second translation of the search query into the selected language further comprises using at least one of a machine translation or natural language processing. (Bhagat: Col. 10, Ln. 66 through Col. 11, Ln. 24 (In one embodiment, the query processor module 404utilizes a language detector module 406 to determine the language of the search query 402. If 

As per claim 29, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach sending instructions to display the search results further comprises modifying a display configuration comprising the search results in the first language.  (Bhagat: Col. 11 Lns. 33-45 (The search results 412 may then be provided to the user that submitted the search query 402.); Col. 2, Ln. 55 through Col. 3, Ln. 17; Col. 3, Ln 56 through Col.4, Ln 2; Fig. 7; Col. 14, Ln. 11-67)


As per claim 30, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach the first language comprises a language other than a default language of a website.  (Bhagat: Col. 10, Ln. 66 through Col. 11, Ln. 24 (In one embodiment, the query processor module 404utilizes a language detector module 406 to determine the language of the search query 402. If the language detector module 406 determines that the search query 402 has been provided in a foreign language . . .); Col. 1, Lns 32-45 (Product information provided by online e-commerce marketplaces is typically presented in a human readable language that is appropriate for the locale of the marketplace. For example, an online e-commerce marketplace in the United States may provide product information in English, while an online e-commerce marketplace in Spain may present product information in Spanish. Regardless of the language that an e-commerce marketplace is presented in, it is not uncommon for an e-commerce marketplace to receive search queries expressed in languages other than the primary language of the marketplace (referred to herein as “foreign languages”). For instance, United States based e-commerce marketplaces presented in English may receive queries expressed in Spanish or other non-English languages.); Col. 3, Ln. 56 through Col. 4, Ln. 2 when a search query is received at the merchant system, the merchant system first detects the language of the query. If the query is in a foreign language, . . .); Col. 8, Lns. 12-22 (The merchant system 108 is also configured in one embodiment to translate search queries expressed using human readable languages other than the primary language of the e-commerce marketplace 118 (referred to herein as “foreign” languages) to the primary language of the e-commerce marketplace 118. For instance, the primary language of the e-commerce marketplace 118may be English. When search queries are received in a language other than English (e.g. Spanish), these search queries may be translated from Spanish to English and then performed in a standard fashion))

As per claim 31, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach sending the search query to the crowdsource further comprises translating descriptions or shortened language of the search query. (Orsini: Para [0354]-[0358] (In certain implementations, an original text message and a corresponding translation are displayed on a single screen, which provides an opportunity for someone experienced in the languages to provide feedback on 

As per claim 32, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach creating the second translation of the search query into the selected language further comprises using at least one of a machine translation or natural language processing. (Bhagat: Col. 10, Ln. 66 through Col. 11, Ln. 24 (In one embodiment, the query processor module 404utilizes a language detector module 406 to determine the language of the search query 402. If the language detector module 406 determines that the search query 402 has been provided in a foreign language . . .); Col. 1, Lns 32-45 (Product information provided by online e-commerce marketplaces is typically presented in a human readable language that is appropriate for the locale of the marketplace. For example, an online e-commerce marketplace in the United States may provide product information in English, while an online e-commerce marketplace in Spain may present product information in Spanish. 

As per claim 33, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach  sending the instructions to display the search results further comprises modifying a display configuration comprising the search results in the first language. (Bhagat: Col. 11 Lns. 33-45 (The search results 412 may then be provided to the user that submitted the search query 402.); Col. 2, Ln. 55 through Col. 3, Ln. 17; Col. 3, Ln 56 through Col.4, Ln 2; Fig. 7; Col. 14, Ln. 11-67)

As per claim 34, Bhagat/Delaney/Orsini teach the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini further teach sending the instructions to display the search results further comprises sending a link to a foreign language website. (Bhagat: Col. 11 Lns. 33-45 (The search results 412 may then be provided to the user that submitted the search query 402.); Col. 2, Ln. 55 through Col. 3, Ln. 17; Col. 3, Ln 56 through Col.4, Ln 2; Fig. 7; Col. 14, Ln. 11-67)

Claims 3, 5, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhagat/Delaney/Orsini in view of Hancock (US PGP 2007/0244872).

As per claim 3 and 5, this claim is substantially similar to claim 12 and 14 and is therefore rejected in the same manner as this claim, as set forth infra. 

As per claim 12, Bhagat/Delaney/Orsini teaches the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini does not explicitly disclose the following known technique which is taught by Hancock: creating the first translation of the search query into the selected language further comprises searching for a brand name in the unselected language. (Hancock: Fig. 5; Para [0107] (At step 154, the Search Request may be processed to determine whether the Search Request includes a Brand existing within the brand name database 52. If no Brand is included in the Search Request or if the identified Brand does not exist within the brand name database 52, a message may be sent to the user at step 156.))
These known techniques are applicable to the method of Hancock as they both share characteristics and capabilities, namely, they are directed to analyzing search queries.
One of ordinary skill in the art would have recognized that applying the known techniques of Hancock would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Hancock to the teachings of Bhagat/Delaney/Orsini would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such brand name features into similar methods.  Further, applying the searching for a brand name in the unselected language to the translating of Bhagat/Delaney/Orsini would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve Internet search results (Hancock: Para [0032]-[0035]).


As per claim 14, Bhagat/Delaney/Orsini teaches the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini does not explicitly disclose the following known technique which is taught by Hancock:
determining that the language of the search query is not a brand name of any of the one or more items by: (Hancock: Fig. 5; Para [0107] (At step 154, the Search Request may be processed to determine whether the Search Request includes a Brand existing within the brand name database 52. If no Brand is included in the Search Request or if the identified Brand does not exist within the brand name database 52, a message may be sent to the user at step 156.))
creating a table lookup of brand names of one or more items in the product catalog; (Hancock: Fig. 3; Para [0085]-[0092] (Turning first to FIG. 3, an exemplary method is shown for identifying and including Brands and respective Brandholders in the brand name database 52. At step 116, the Brandholder, Brand, and necessary Qualifiers may be added to the brand name database 52, optionally including additional infor01mation, if desired, as described above.)) 
comparing the search query to the table lookup; and (Hancock: Fig. 5; Para [0107] (At step 154, the Search Request may be processed to determine whether the Search Request includes a Brand existing within the brand name database 52. If no Brand is included in the Search Request or if the identified Brand does not exist within the brand name database 52, a message may be sent to the user at step 156.))
determining that the table lookup does not comprise the search query. (Hancock: Fig. 5; Para [0107] (At step 154, the Search Request may be processed to determine whether the Search Request includes a Brand existing within the brand name database 52. If no Brand is included in the Search Request or if the identified Brand does not exist within the brand name database 52, a message may be sent to the user at step 156.))
These known techniques are applicable to the method of Hancock as they both share characteristics and capabilities, namely, they are directed to analyzing search queries.
One of ordinary skill in the art would have recognized that applying the known techniques of Hancock would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Hancock to the teachings of Bhagat/Delaney/Orsini would have  features into similar methods.  Further, applying the determining that the language of the search query is not a brand name of any of the one or more items by: creating a table lookup of brand names of one or more items in the product catalog; comparing the search query to the table lookup; and determining that the table lookup does not comprise the search query to the translating of Bhagat/Delaney/Orsini would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve Internet search results (Hancock: Para [0032]-[0035]).

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhagat/Delaney/Orsini in view of Chan (US Pat. No. 6,604,101).

As per claim 8, this claim is substantially similar to claim 17 and is therefore rejected in the same manner as this claim, as set forth infra. 

As per claim 17, Bhagat/Delaney/Orsini teaches the invention of claim 10 as set forth above.  Bhagat/Delaney/Orsini does not explicitly disclose the following known technique which is taught by Chan:
providing an option to view the search results in the first language. (Chan: Col. 3, Ln. 58 through Col. 4, Ln. 9 (Following translation, the translated word is input into a search engine in the target language. Such an input yields search results in the target language that satisfy the search criteria. The results so obtained are then displayed in the form of site names (URL) on the user's screen. Once the search results are made available to the user, the user has a set of available options. The user may either browse the search results in the target language or request that the search results obtained in the target language be translated into the source language.))
These known techniques are applicable to the method of Chan as they both share characteristics and capabilities, namely, they are directed to translating a search query.
Chan would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Chan to the teachings of Bhagat/Delaney/Orsini would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such unselected language features into similar methods.  Further, applying the providing an option to view the search results in the unselected language to the search results of Bhagat/Delaney/Orsini would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for convenience of the user (Chan: Col. 2, Lns. 45-55)

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhagat/Delaney/Orsini//Hancock/Chan.

As per claim 9, this claim is substantially similar to the limitations of claims 1-8 and is therefore rejected in the same manner as these claims, as set forth above.  

As per claim 18, this claim is substantially similar to the limitations of claims 12-17 and is therefore rejected in the same manner as these claims, as set forth above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bisegna (US PGP 2008/0208565) – comparing multiple translations
Suh-young, Y. (2014, Mar 04). CEO experiments crowd-sourced translation. The Korea Times Retrieved from https://dialog.proquest.com/professional/docview/1989469449?accountid=131444Yun Suh-young (2014, Mar 04) -- CEO experiments crowd-sourced translation. The Korea Times Retrieved from (https://dialog.proquest.com/professional/docview/1989469449?accountid=131444)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625